DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the head and neck" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be interpreted as “a head and neck.”
Claim 1 also recites the limitation "the body surface" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be interpreted as “a body surface.”
Claim 4 recites the limitation "said external processing unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be interpreted as depending from claim 3.

Claim 8 recites the limitation “said at least one textile pressure sensor and at least one textile deformation sensor” in lines 1-2. It is unclear if “said” refers to both “at least one textile pressure sensor” and “at least one textile deformation sensor”, i.e. that both limitations refer to elements previously recited in claim 1, or if “said” only refers to “at least one textile pressure sensor”, i.e. that the limitation refers to the pressure sensor previously recited in claim 1 and recites a new and different textile deformation sensor. For examination purposes, it will be interpreted as both limitation referring to elements previously cited.
Claim 9 recites the limitation "the head and neck" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be interpreted as “a head and neck.”
Claim 9 also recites the limitation "the body surface" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be interpreted as “a body surface.”
Claim 9 also recites the limitation “the surface of said under helmet hood” in line 28 of claim 9 (or line 3 of page 4 of the claims). There is insufficient antecedent basis for this limitation in the claim. For examination purpose, it will be interpreted as “a surface of said under helmet hood.”
Claim 9 also recites the limitation “the image” in line 34 of claim 9 (or line 9 of page 4 of the claims). There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be interpreted as “an image.”
Claims 2, 3, and 5-7 are rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0303946, hereinafter Gettens, in view of US 2005/0240087, hereinafter Keenan.
Regarding claim 1, Gettens teaches a sensorized garment characterized in that it comprises: an under helmet hood (wearable article 20) made of a textile material (para [0025]), which can be worn to cover at least a head of an individual (Fig. 1); at least one textile pressure sensor (at least one of sensors 42, 44, 46, 48; pressure transducer [0027]) and at least one textile deformation sensor (at least one of sensors 42, 44, 46, 48; strain gauge [0027]) incorporated in said under helmet hood and configured to contact the body surface of said individual (Fig. 1), each pressure sensor being configured to detect a pressure value to thereby generate a first signal according to said detected pressure value (paras [0027], [0030], measurement signals), each deformation sensor being configured to detect a deformation value to thereby generate a second signal according to said detected deformation value (paras [0027], [0030], measurement signals); a control unit (para [0030], processor) in signal communication with said at least one textile pressure sensor and with said at least one textile deformation sensor for receiving said first signal and said second signal respectively (para [0030], processor interprets the measurement signals), said control unit being configured to generate an alarm signal when the value of at least one of said first signal and said second signal exceeds a respective preset threshold value (para [0030], alarm, predetermined threshold); each textile pressure sensor is placed in a portion of said under helmet hood 
Gettens does not teach the garment can be worn to cover a neck of an individual.
However, Keenan teaches a sensorized garment characterized in that it comprises: a garment (Fig. 1C, garment 23) which can be worn to cover a neck of an individual (Fig. 1C); and at least one textile deformation sensor (size sensor 29 at neck, para [0057] size sensor can be strain gauge) incorporated in said garment and configured to contact a body surface of an individual (Fig. 1C).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Gettens such that the garment can be worn to cover a neck of an individual, as taught by Keenan, as a combination of prior art elements according to known methods to yield the predictable result of being able to detect pressures and deformations at more body surfaces of the individual.
Regarding claim 2, Gettens as modified by Keenan teaches a sensorized garment as claimed in claim 1, wherein each textile deformation sensor is placed in a portion of said under helmet hood which is designed to contact an area of the neck of said individual (Keenan, Fig. 1C, sensor 29 at neck).
Regarding claim 6, Gettens as modified by Keenan teaches a sensorized garment as claimed in claim 1, wherein said textile deformation sensor is a strain gauge (Gettens [0027] strain gauge; Keenan [0057] strain gauge).
Claims 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gettens in view of Keenan as applied to claim 1 above, and further in view of US 9775396, hereinafter Olivares.
Regarding claim 3, Gettens in view of Keenan teaches a sensorized garment as claimed in claim 1, comprising a transceiver unit (Gettens communications unit/wireless transmitter 54) associated with said control unit (Gettens para [0030], processor) to transmit said alarm signal, said first signal and said second signal to an external processing unit (Gettens paras [0040], [0041], device 80).

However, Olivares teaches a sensorized garment (Fig. 45, head guard 1510), comprising a transceiver unit (communications unit 1566) associated with a control unit (microcontroller 1564) and connected to a mobile network (network 1550A or 1550B) to transmit an external processing unit (processor 1530 or 1522) connected to said mobile network (network 1550A or 1550B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Gettens and Keenan such that the transceiver unit is connected to a mobile network to transmit to said external processing unit, said external processing unit being connected to said mobile network, as taught by Olivares, in order to have a centralized computing system and/or a cloud-based service available to a plurality of users through various communication networks (Olivares, Col. 20 lines 47-62).
Regarding claim 4, Gettens in view of Keenan and Olivares teaches a sensorized garment as claimed in claim 3, but does not teach wherein said control unit is configured to generate geolocation data indicative of the geographic location of said sensorized garment and to send said geolocation data to said external processing unit.
However, Olivares further teaches said control unit (microcontroller 1564) being configured to generate geolocation data indicative of the geographic location of said sensorized garment (Col. 23 line 59, Col. 23 line 64, Col. 24 lines 40-49) and to send said geolocation data to said external processing unit (Col. 24 lines 40-49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Gettens as currently modified by Keenan and Olivares such that said control unit is configured to generate geolocation data indicative of the 
Regarding claim 7, Gettens as modified by Keenan teaches a sensorized garment as claimed in claim 1, but does not teach it comprising a t-shirt made of textile material which can be worn by said individual, said t-shirt and said under helmet hood being connected to each other at least at their respective neck portions.
However, Olivares teaches a sensorized garment (Fig. 35) comprising a t-shirt made of textile material which can be worn by said individual (Col. 17, line 64 - col. 18, line 6), said t-shirt and said under helmet hood being connected to each other at least at their respective neck portions (Fig. 35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed, to modify the device of Gettens and Keenan such that it comprises a t-shirt made of textile material which can be worn by said individual, said t-shirt and said under helmet hood being connected to each other at least at their respective neck portions, as taught by Olivares, as a combination of prior art elements according to known methods to obtain the predictable result of being able to use the sensorized garment with multiple apparel types.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gettens in view of Keenan as applied to claim 1 above, and further in view of US 6200270, hereinafter Biehl.
Regarding claim 5, Gettens and Keenan teach a sensorized garment as claimed in claim 1, but do not teach wherein said textile pressure sensor is a piezoelectric sensor.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Gettens and Keenan such that the textile pressure sensor is a piezoelectric sensor, as taught by Biehl, as a simple substitution of one prior art element (Biehl’s sensor) for another (Getten’s sensor) to obtain the predictable result of pressure sensing.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gettens in view of Keenan and Olivares as applied to claim 7 above, and further in view of WO 2011/094819, hereinafter Cloud.
Regarding claim 8, Gettens as modified teaches a sensorized garment as claimed in claim 7, wherein said at least one textile deformation sensor is incorporated in said t-shirt (Keenan, sensors 29, Fig. 1C).
Gettens as modified does not teach wherein said at least one textile pressure sensor and at least one textile deformation sensor are also incorporated in said t-shirt.
However, Cloud teaches a sensorized garment wherein at least one textile pressure sensor and at least one textile deformation sensor are incorporated in a t-shirt (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Gettens as modified such that said at least one textile pressure sensor and at least one textile deformation sensor are also incorporated in said t-shirt, as taught by Cloud, as a combination of prior art elements according to known methods to yield the predictable result of being able to detect pressures and deformations at more body surfaces of the individual.

Allowable Subject Matter
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to disclose and would not have rendered obvious a sensorized system for detecting and mapping impacts, comprising: a sensorized garment comprising an under helmet hood made of a textile material, which can be worn to cover at least the head and neck of an individual; at least one textile pressure sensor and at least one textile deformation sensor incorporated in said under helmet hood and configured to contact the body surface of said individual, each pressure sensor being configured to detect a pressure value to thereby generate a first signal according to said detected pressure value, each deformation sensor being configured to detect a deformation value to thereby generate a second signal according to said detected deformation value; a control unit in signal communication with said at least one textile pressure sensor and with said at least one textile deformation sensor for receiving said first signal and said second signal respectively, said control unit being configured to generate an alarm signal when the value of at least one of said first signal and said second signal exceeds a respective preset threshold value; each textile pressure sensor is placed in a portion of said under helmet hood which is designed to contact one or more areas selected from forehead, scalp, temples, nose, jaws, cheeks, and cheekbones of said individual; an external processing unit in signal communication with said sensorized garment; said system being characterized in that: said at least one textile pressure sensor comprises a plurality of textile pressure sensors configured to generate a plurality of first signals; said at least one textile deformation sensor comprises a plurality of deformation sensors configured to generate a plurality of second signals; said control unit is configured to transmit said alarm signal, said plurality of first signals and said plurality of said second signals to said external processing unit; said external processing unit is configured to process said plurality of first 
Gettens discloses a sensorized system for detecting and mapping impacts (abstract), comprising: a sensorized garment comprising an under helmet hood (wearable article 20) made of a textile material (para [0025]), which can be worn to cover at least a head of an individual (Fig. 1); at least one textile pressure sensor (at least one of sensors 42, 44, 46, 48; pressure transducer [0027]) and at least one textile deformation sensor (at least one of sensors 42, 44, 46, 48; strain gauge [0027]) incorporated in said under helmet hood and configured to contact the body surface of said individual (Fig. 1), each pressure sensor being configured to detect a pressure value to thereby generate a first signal according to said detected pressure value (paras [0027], [0030], measurement signals), each deformation sensor being configured to detect a deformation value to thereby generate a second signal according to said detected deformation value (paras [0027], [0030], measurement signals); a control unit (para [0030], processor) in signal communication with said at least one textile pressure sensor and with said at least one textile deformation sensor for receiving said first signal and said second signal respectively (para [0030], processor interprets the measurement signals), said control unit being configured to generate an alarm signal when the value of at least one of said first signal and said second signal exceeds a respective preset threshold value (para [0030], alarm, predetermined threshold); each textile pressure sensor is placed in a portion of said under helmet hood which is designed to contact one or more areas selected from forehead, scalp, temples, nose, jaws, cheeks, and cheekbones of said individual (Fig. 1, 
Gettens does not teach the garment can be worn to cover a neck of an individual, said external processing unit is configured to process said plurality of first signals to generate first map data representative of a first map of the pressure values detected by said plurality of pressure sensors on the surface of said under helmet hood; said external processing unit is configured to process said plurality of second signals to generate second map data representative of a second map of the deformation values detected by said plurality of deformation sensors on the surface of said under helmet hood; said external processing unit is configured to combine said first map data and said second map data to 
Keenan teaches a sensorized garment characterized in that it comprises: a garment (Fig. 1C, garment 23) which can be worn to cover a neck of an individual (Fig. 1C); and at least one textile deformation sensor (size sensor 29 at neck, para [0057] size sensor can be strain gauge) incorporated in said garment and configured to contact a body surface of an individual (Fig. 1C).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Gettens such that the garment can be worn to cover a neck of an individual, as taught by Keenan, as a combination of prior art elements according to known methods to yield the predictable result of being able to detect pressures and deformations at more body surfaces of the individual.
However, the prior art of record fails to disclose said external processing unit is configured to process said plurality of first signals to generate first map data representative of a first map of the pressure values detected by said plurality of pressure sensors on the surface of said under helmet hood; said external processing unit is configured to process said plurality of second signals to generate second map data representative of a second map of the deformation values detected by said plurality of deformation sensors on the surface of said under helmet hood; said external processing unit is configured to combine said first map data and said second map data to generate the image of a virtual map representative of the detected deformation and compression values and their distribution on the surface of said under helmet hood. It is this ordered combination that is novel and non-obvious in view of the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791